DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          JERRY FERNANDEZ,
                              Appellant,

                                      v.

  NINA POTTER FERNANDEZ and POTTER'S PROFESSIONAL LAWN
      CARE, INC., d/b/a POTTER'S LAWN AND LANDSCAPING,
                           Appellees.

                     Nos. 4D19-1288 and 4D19-2847

                                [June 4, 2020]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Jessica Ticktin, Judge; L.T. Case No.
502018DR000171XXXXSB.

    Benedict P. Kuehne and Michael T. Davis of Kuehne Davis Law, P.A.,
Miami; and Michael A. Pizzi, Jr. of Michael A. Pizzi, Jr., P.A., Miami Lakes,
for appellant.

   Mark A. Levy, Julia Wyda and Benjamin Sunshine of Brinkley Morgan,
Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.